Exhibit 10.13

CONOCOPHILLIPS

KEY EMPLOYEE SUPPLEMENTAL RETIREMENT PLAN

2012 RESTATEMENT

The ConocoPhillips Key Employee Supplemental Retirement Plan is hereby amended
and restated effective as of the “Effective Time” defined in the Employee
Matters Agreement by and between ConocoPhillips and Phillips 66 (the “Effective
Time”) and conditioned on the occurrence of the “Distribution” defined in such
Employee Matters Agreement (the “Distribution”).

PURPOSE

The purpose of the ConocoPhillips Key Employee Supplemental Retirement Plan (the
“Plan”) is to attract and retain key employees by providing them with
supplemental retirement benefits. This Plan is intended to be and shall be
administered in part as an unfunded pension excess benefit plan within the
meaning of ERISA Sections 3(36) and in part as an unfunded pension benefit plan
maintained primarily for a select group of management or highly compensated
employees.

PRE-AMERICAN JOBS CREATION ACT OF 2004

GRANDFATHERED PROVISIONS

Benefits under this Plan, formerly called the Key Employee Supplemental
Retirement Plan of Phillips Petroleum Company (the “Phillips Plan”), that
commenced prior to January 1, 2005 (“AJCA-grandfathered benefits”), shall be
subject exclusively to the terms and conditions of the Phillips Plan in effect
on or before October 3, 2004. No change in the ConocoPhillips

 

1



--------------------------------------------------------------------------------

Exhibit 10.13

 

Retirement Plan adopted subsequent to such date and no change in the Phillips
Plan or in the ConocoPhillips Key Employee Supplemental Retirement Plan adopted
after such date shall apply to an AJCA-grandfathered benefit. Provided, however,
for purposes of this paragraph, benefits shall be deemed to have commenced prior
to January 1, 2005 and shall be AJCA-grandfathered benefits if the relevant
corporate officer or committee approved the Employee’s petition regarding time
and form of payment before January 1, 2005 even if the benefits commenced after
December 31, 2004. The “relevant corporate officer or committee” means the
person or persons with the authority under the Phillips Plan to approve a
petition regarding the time and form of payment.

SECTION I. Definitions

Terms used in this Plan shall have the same meaning they have in the relevant
Title of the ConocoPhillips Retirement Plan if they are not otherwise
specifically defined herein.

As used in this Plan:

 

(a) “Board” shall mean the board of directors of the Company.

 

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(c) “Committee” shall mean the Human Resources and Compensation Committee of the
Board of Directors of ConocoPhillips.

 

(d) “Company” shall mean ConocoPhillips Company, a Delaware corporation, or any
successor corporation. The Company is a subsidiary of ConocoPhillips.

 

(e) “ConocoPhillips” shall mean ConocoPhillips, a Delaware corporation, or any
successor corporation. ConocoPhillips is a publicly held corporation and the
parent of the Company.

 

(f) “Controlled Group” shall mean ConocoPhillips and its Subsidiaries.

 

2



--------------------------------------------------------------------------------

Exhibit 10.13

 

 

(g) “Employee” shall mean a person who is an active participant or a terminated
vested participant in the Retirement Plan.

 

(h) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute.

 

(i) “Final Average Earnings” shall mean “final average earnings” as that term is
defined in Title I of the ConocoPhillips Retirement Plan.

 

(j) “Incentive Compensation Plan” shall mean the Incentive Compensation Plan of
Phillips Petroleum Company, the Annual Incentive Compensation Plan of Phillips
Petroleum Company, the Variable Cash Incentive Program of ConocoPhillips or
successor plans or programs, or all, as the context may require.

 

(k) “KEDCP” shall mean the ConocoPhillips Key Employee Deferred Compensation
Plan or a successor plan.

 

(l) “Participant” shall mean an Employee who is eligible to receive a benefit
from this Plan, whether as an active participant who is currently employed by a
member of the Controlled Group or as a terminated vested participant who was
previously employed by a member of the Controlled Group.

 

(m) “Participating Subsidiary” shall mean a Subsidiary that has adopted one or
more plans making Participants eligible for participation in this Plan.

 

(n) “Plan” shall mean the ConocoPhillips Key Employee Supplemental Retirement
Plan, the terms of which are stated in and by this document. The Plan is
sponsored and maintained by the Company.

 

(o) “Plan Administrator” shall mean the person who is the highest level officer
of the Company with primary responsibility for human resources, or such person’s
successor.

 

3



--------------------------------------------------------------------------------

Exhibit 10.13

 

 

(p) “Plan-age 55” shall mean the first of the calendar month after an Employee’s
age 55 or, if earlier, the date the applicable title of the Retirement Plan
treats the Employee as being age 55.

 

(q) “Restricted Stock” shall mean shares of Stock which have certain
restrictions attached to the ownership thereof.

 

(r) “Retirement Plan” shall mean the ConocoPhillips Retirement Plan, which is
qualified under Code Section 401(a).

 

(s) “Salary” shall mean the monthly equivalent rate of pay for an Employee
before adjustments for any before-tax voluntary reductions.

 

(t) “Schedule A Employee” shall mean an Employee whose name appears in Schedule
A attached to and made a part of this Plan.

 

(u) “Separation from Service” shall mean the date on which the Participant
separates from service with the Controlled Group within the meaning of Code
section 409A, whether by reason of disability, retirement, or otherwise. In
determining Separation from Service, with regard to a bona fide leave of absence
that is due to any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Employee to
be unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence shall
be substituted for the six-month period set forth in section 1.409A-1(h)(1)(i)
of the regulations issued under section 409A of the Code, as allowed thereunder.
For purposes of this Plan, Separation from Service shall not include a
separation caused by death.

 

(v) “Stock” means shares of common stock of ConocoPhillips, par value $.01.

 

4



--------------------------------------------------------------------------------

Exhibit 10.13

 

 

(w) “Subsidiary” shall mean any corporation or other entity that is treated as a
single employer with ConocoPhillips under section 414(b) or (c) of the Code. In
applying section 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under section 414(b) of the Code
and for purposes of determining trades or businesses (whether or not
incorporated) under common control under regulation section 1.414(c)-2 for
purposes of section 414(c) of the Code, the language “at least 80%” shall be
used without substitution as allowed under regulations pursuant to section 409A
of the Code.

 

(x) “Title I” shall mean Title I of the ConocoPhillips Retirement Plan (Phillips
Retirement Income Plan).

 

(y) “Title II” shall mean Title II of the ConocoPhillips Retirement Plan (Cash
Balance Account).

 

(z) “Title III” shall mean Title III of the ConocoPhillips Retirement Plan
(Tosco Pension Plan).

 

(aa) “Title IV” shall mean Title IV of the ConocoPhillips Retirement Plan
(Retirement Plan of Conoco).

 

(bb)

“Total Final Average Earnings” shall mean the sum of: (i) the average of the
high 3 consecutive Annual Earnings, (including any increases under Section
II(b)(i)(bb), (ee), (ff) and (gg) of this Plan, but excluding Incentive
Compensation Plan awards and any increases under Section II(b)(i)(aa), (cc), and
(dd) of this Plan), paid or deemed to be paid in the Employee’s final eleven
calendar years of employment with the Company or a Participating Subsidiary
including the calendar year in which the Employee’s last date of employment with
the Company or a Participating Subsidiary occurs; plus (ii) the average

 

5



--------------------------------------------------------------------------------

Exhibit 10.13

 

  of the high 3 Incentive Compensation Plan awards (including any increases
under Section II(b)(i)(aa), (cc), or (dd) of this Plan, but excluding any
increases under Section II(b)(i)(bb), (ee), (ff) and (gg) of this Plan) paid or
deemed to be paid in the Employee’s final eleven calendar years of employment
with the Company or a Participating Subsidiary including the calendar year in
which the Employee’s last date of employment with the Company or Participating
Subsidiary occurs. Provided, however, in determining Total Final Average
Earnings, an Incentive Compensation Plan award (and any increases under the
provisions of Section II(b)(i) cited above) shall be taken into consideration
only if the Employee to whom such award or increase applies, was at the time of
the award or increase, classified in a ConocoPhillips salary grade 19 or above
job or any equivalent salary grade of Phillips Petroleum Company.

 

(cc) “Trustee” shall mean the trustee of the grantor trust established for this
Plan by a trust agreement between the Company and the trustee, or any successor
trustee.

SECTION II. Plan Accrued Benefit.

 

  (a) An Employee shall be entitled to payments under this Plan based on an
accrued benefit with the following components: (i) his Title I-related accrued
benefit, (ii) his Title II-related accrued Benefit, (iii) his Title III-related
accrued benefit (but only with regard to an Employee who, on or after July 1,
2007, performed an hour of service under Title III), and (iv) his Title
IV-related accrued benefit, each as defined below. An Employee shall be entitled
to payments under this Plan to the same extent he is vested in his respective
component under the Retirement Plan.

 

6



--------------------------------------------------------------------------------

Exhibit 10.13

 

  (b) “Title I-related accrued benefit shall mean the sum of (i), (ii), and
(iii) below:

 

  (i) The difference between the Employee’s total accrued benefit under Title I
and his actual accrued benefit under Title I. For this purpose, an Employee’s
“total accrued benefit under Title I” is the accrued benefit he would have if
his accrued benefit under Title I were determined under the terms of Title I but
with the following modifications:

 

  (aa) Include in Annual Earnings an award under the Incentive Compensation Plan
which the employee deferred under the terms of the KEDCP. Include such award in
the calendar year in which the award would have been paid to the Employee if it
had not been deferred.

 

  (bb) Include in Annual Earnings salary that would have been paid to the
Employee but for the fact that he voluntarily elected to defer receipt of that
salary under the terms of KEDCP. Include the deferred salary in Annual Earnings
in the calendar year in which the salary would have been paid had it not been
deferred.

 

  (cc) Include in Annual Earnings the initial value of a restricted stock or
restricted stock unit award under the Incentive Compensation Plan. Include that
value in Annual Earnings in the calendar year in which the award was granted.

 

  (dd) Include in Annual Earnings the value of any special award specified by
the Committee under the terms of the special award to be included for Annual
Earnings purposes under Title I in the year in which any applicable restrictions
on the award lapse or, if deferred, in the year in which any applicable
restrictions would have lapsed absent an election to defer.

 

7



--------------------------------------------------------------------------------

Exhibit 10.13

 

 

  (ee) Disregard the limitations on compensation related to Code section
401(a)(17).

 

  (ff) Disregard the limitation on benefits related to Code section 415.

 

  (gg) If an Employee is eligible to receive benefits under the ConocoPhillips
Executive Severance Plan or under the ConocoPhillips Key Employee Change in
Control Severance Plan, include in Annual Earnings an amount determined by
dividing the Employee’s Salary by 4.3333 times the number of weeks or partial
weeks from the date the Employee’s employment ends with the Employer to the end
of that calendar year. Provided, however, this subsection (gg) shall be
disregarded to the extent the benefit created solely by operation of this
subsection (gg) is provided under the terms of Title I.

 

  (ii) In the case of an Employee who terminated employment on or after
February 8, 1993, the Title I-related accrued benefit shall include an
additional supplemental accrued benefit calculated under the terms of Title I,
but disregarding the limitation on compensation that is taken into account,
using as final average earnings the difference, if any, between the Total Final
Average Earnings and the Final Average Earnings used in Title I.

 

  (iii) The Title I-related accrued benefit shall also include any benefit
provided under Section IV of this Plan.

 

  (c) “Title II-related accrued benefit” shall mean the difference between the
Employee’s total accrued benefit under Title II and his actual accrued benefit
under Title II. For this purpose, an Employee’s “total accrued benefit under
Title II” is the accrued benefit he would have if his accrued benefit under
Title II were determined under the terms of Title II but with the following
modifications:

 

  (i) Include in Annual Earnings an award under the Incentive Compensation Plan
which the Employee deferred under the terms of the KEDCP. Include such award in
the calendar month and year in which the award would have been paid to the
Employee if it had not been deferred.

 

8



--------------------------------------------------------------------------------

Exhibit 10.13

 

 

  (ii) Include in Annual Earnings salary that would have been paid to the
employee but for the fact that he voluntarily elected to defer receipt of that
salary under the terms of KEDCP. Include the deferred salary in Annual Earnings
in the calendar month and year in which the salary would have been paid had it
not been deferred.

 

  (iii) Include in Annual Earnings the initial value of a restricted stock or
restricted stock unit award under the Incentive Compensation Plan. Include that
value in Annual Earnings in the calendar month and year in which the award was
granted.

 

  (iv) Include in Annual Earnings the value of any special award specified by
the Committee under the terms of the special award to be included for Annual
Earnings purposes under Title II in the year in which any applicable
restrictions on the award lapse or, if deferred, in the year in which any
applicable restrictions would have lapsed absent an election to defer.

 

  (v) Disregard the limitation on compensation related to Code section
401(a)(17).

 

  (vi) Disregard the limitation on benefits related to Code section 415.

 

9



--------------------------------------------------------------------------------

Exhibit 10.13

 

 

  (d) “Title III-related accrued benefit” shall mean the difference between the
Employee’s total accrued benefit under Title III and his actual accrued benefit
under Title III. For this purpose, an Employee’s “total accrued benefit under
Title III” is the benefit he would have if his accrued benefit were determined
under the provisions of Title III but with the following modifications:

 

  (i) Include in Compensation salary that would have been paid to the Employee
but for the fact that he voluntarily elected to defer receipt of that salary
under the terms of KEDCP or a similar predecessor program but only if such
salary is not included in Compensation for purposes of calculating the Title III
accrued benefit due to the election to defer. If applicable, include the
deferred salary in the calendar month and year in which the salary would have
been paid had it not been deferred.

 

  (ii) Disregard the limitation on compensation related to Code section
401(a)(17).

 

  (iii) Disregard the limitation on benefits related to Code section 415.

 

  (e) “Title IV-related accrued benefit” shall mean the difference between the
Employee’s total accrued benefit under Title IV and his actual accrued benefit
under Title IV. For this purpose, an Employee’s “total accrued benefit under
Title IV” is the benefit he would have if his accrued benefit were determined
under the provisions of Title IV but with the following modifications:

 

  (i) Include in Compensation salary that would have been paid to the Employee
but for the fact that he voluntarily elected to defer receipt of that salary
under the terms of KEDCP or a similar predecessor program but only if such
salary is not included in Compensation for purposes of calculating the Title IV
accrued benefit due to the election to defer. If applicable, include the
deferred salary in the calendar month and year in which the salary would have
been paid had it not been deferred.

 

10



--------------------------------------------------------------------------------

Exhibit 10.13

 

  (ii) Include in Compensation any Incentive Compensation Plan award that would
have been paid to the Employee but for the fact that he voluntarily elected to
defer receipt of that award under the terms of KEDCP or a similar predecessor
program but only if such award is not included in Compensation for purposes of
calculating the Title IV accrued benefit due to the election to defer. If
applicable, include the deferred award in the calendar month and year in which
the award would have been paid had it not been deferred.

 

  (iii) Include in Compensation the value of any special award specified by the
Committee under the terms of the special award to be included for compensation
purposes under Title IV in the calendar month and year in which any applicable
restrictions on the award lapse or, if deferred, in the calendar month and year
in which any applicable restrictions would have lapsed absent an election to
defer.

 

  (iv) Disregard the limitation on compensation related to Code section
401(a)(17).

 

  (v) Disregard the limitation on benefits related to Code section 415.

 

  (f) Each of the components of the accrued benefit under this Plan (the Title
I-related accrued benefit, the Title II-related accrued benefit, the Title
III-related accrued benefit, and the Title IV-related accrued benefit) shall be
expressed as a straight life annuity starting at the age that is the normal
retirement age under the applicable title of the Retirement Plan in accordance
with the following rules:

 

  (i)

If the annuity starting date for the relevant Retirement Plan benefit occurs on
or before the required commencement date under this Plan, the Title I-related
accrued benefit, the Title II-related accrued benefit, the Title III-related

 

11



--------------------------------------------------------------------------------

Exhibit 10.13

 

  accrued benefit, or the Title IV-related accrued benefit, as is applicable,
shall first be calculated as of the Retirement Plan annuity starting date
related to that component benefit and then shall be converted actuarially to a
straight life annuity payable at age 65 applying actuarial assumptions that are
consistent with the relevant Title of the Retirement Plan. The component accrued
benefit so calculated shall not be increased or decreased based on subsequent
events.

 

  (ii) If the annuity starting date for the relevant Retirement Plan benefit has
not occurred on or before the required commencement date under this Plan, the
Title I-related accrued benefit, the Title II-related accrued benefit, the Title
III-related accrued benefit, or the Title IV-related accrued benefit, as is
applicable, shall be calculated as if the relevant Retirement Plan benefit had
an annuity starting date and a form of payment that is the same as the required
commencement date and form of payment under this Plan. The resulting component
benefit shall then be converted actuarially to an equivalent straight life
annuity starting at age 65, and the component accrued benefit so calculated
shall be the component accrued benefit under this Plan and shall not be
increased or decreased based on subsequent events.

 

  (g) The component accrued benefit described in subsection (f) above shall be
converted to the actual benefit paid under this Plan applying the methodology
specified in the applicable title of the Retirement Plan. For this purpose, the
terms of the applicable title of the Retirement Plan are those in effect as of
the annuity starting date used in this Plan. If the applicable title of the
Retirement Plan does not provide a methodology, a reasonable methodology, as
determined by the Plan Administrator, shall be used.

 

12



--------------------------------------------------------------------------------

Exhibit 10.13

 

SECTION III. DEATH BENEFIT

 

  (a) If a Schedule A Employee chooses a 50% joint and survivor annuity and dies
after the annuity starting date of that benefit, the spouse beneficiary will be
entitled to payments under this Plan that are 50% of the payments due the
Schedule A Employee under this Plan during his lifetime.

 

  (b) If an Employee who is not a Schedule A Employee dies prior to the date his
accrued benefit under this Plan would otherwise commence, this Plan shall
provide a death benefit if the applicable title of the Retirement Plan provides
a death benefit under that circumstance. Any death benefit under this Plan shall
be paid in a lump sum on the first day of the first calendar month after death.
If there is a delay in payment of the lump sum, regardless of the reason, the
Plan shall not make an adjustment to reflect the time value of money. In the
case of a Title I-related accrued benefit for an Employee who terminated
employment before September 1, 2004, the death benefit, if any, shall be
converted to a present value and paid to the surviving spouse. Except as
described in the preceding sentence, the death benefit shall be the present
value of the Employee’s entire accrued benefit under this Plan payable in
accordance with the following rules:

 

  (i) The present value shall be paid to the Employee’s named primary
Beneficiary or beneficiaries or, if applicable, to the Employee’s named
contingent beneficiary or beneficiaries if the beneficiary or beneficiaries were
named in a manner acceptable to the Plan Administrator.

 

13



--------------------------------------------------------------------------------

Exhibit 10.13

 

  (ii) If the Employee had not, prior to his death, named any beneficiary in a
manner acceptable to the Plan Administrator, the present value shall be paid to
the Employee’s estate.

 

  (iii) The present value shall be paid in a lump sum and shall be calculated
using the first of the month after death as the annuity starting date and
applying the rules described in Section II(f) and (g) of this Plan for
determining the amount to be paid.

 

  (iv) If a beneficiary makes a “qualified disclaimer” as that term is defined
in Section 2518 of the Code, and the Plan Administrator receives a copy of the
disclaimer within 9 months after the employee’s death and before payment of the
death benefit under this Plan, at the place designated by the Plan
Administrator, the Plan will be administered as if the disclaiming beneficiary
had died before the Employee.

SECTION IV. Special Provision for former ARCO Alaska Employees.

Notwithstanding any provisions to the contrary, in order to comply with the
terms of the Board approved Master Purchase and Sale Agreement (“Sale
Agreement”) by which the Company acquired certain Alaskan assets of Atlantic
Richfield Company, Inc. (“ARCO”), the following supplemental payments will be
made:

 

(a)

The payments which would have been received under Article XXIV – ARCO Flight
Crew of Title I of the Retirement Plan for those who were classified as an
Aviation Manager, Chief Pilot, Assistant Chief Pilot, Captain or Reserve Captain
as of July 31, 2000 if they

 

14



--------------------------------------------------------------------------------

Exhibit 10.13

 

  had been eligible for those benefits under Title I of the Retirement Plan,
except that if they receive a limited social security makeup benefit from Title
I of the Retirement Plan it will be offset from the benefit payable from the
Plan.

 

(b) A final ARCO Supplemental Executive Retirement Plan (SERP) benefit will be
calculated at the earlier of the time an Employee who had an ARCO SERP benefit
terminates employment or, 2 years following the ARCO/BP Amoco p.l.c. merger,
April 17, 2002 (“calculation date”). The SERP benefit attributable to service
through July 31, 2000 shall be paid by BP Amoco p.l.c. and the difference shall
be paid by this Plan. The SERP calculation will be done as if the Employee had
continued to participate in the Atlantic Richfield Retirement Plan and SERP up
to the calculation date. The ARCO Annual Incentive Plan (AIP) amount used will
be:

 

  (i) If the Employee terminates employment involuntarily prior to April 17,
2002, the highest of the actual AIP in the last 3 years including the AIP target
payment amount for years after 1999 or the payment received under Phillips
Annual Incentive Compensation Plan.

 

  (ii) If the Employee terminates employment voluntarily prior to April 17,
2002, or if the calculation is made as of April 17, 2002, then the AIP will
include the highest 3 year average using the highest of the actual AIP, the AIP
target payment amount for years after 1999, or the payment received under
Phillips Annual Incentive Compensation Plan. Any benefit paid by this Plan under
this Section IV(b)(ii) and the SERP benefit paid by BP Amoco p.l.c. shall offset
the benefit payable from this Plan.

 

15



--------------------------------------------------------------------------------

Exhibit 10.13

 

SECTION V. Payment of Benefits.

 

  (a) Schedule A Employees

 

  (i) With respect to a Schedule A Employee, the accrued benefit under this Plan
shall be paid as a straight life annuity for the life of the Schedule A Employee
commencing in December, 2005, or if later, six months after Separation from
Service. The annuity starting date for calculating the Title I-related and Title
IV-related component annuity shall be the annuity starting date used in
determining the Schedule A Employee’s Title I or Title IV benefit, as
applicable, and the Plan shall pay interest at a rate of 3% per annum on each
delayed payment from the annuity starting date to December 1, 2005. The annuity
starting date for calculating the Title II-related component annuity shall be
December 1, 2005, or, if later six months after Separation from Service.

 

  (ii) Provided, however, notwithstanding subsection (a)(i), a Schedule A
Employee has the following choice or choices:

 

  (aa) A Schedule A Employee who is married may, on or before December 1, 2005,
elect, in writing, to receive a 50% joint and survivor annuity with the spouse
as survivor commencing in December, 2005, with the rules regarding the annuity
starting date and the payment of interest being as described in subsection
(i) above; or

 

  (bb)

Any Schedule A Employee may elect on or before December 1, 2005, to cancel, in
writing, participation in this Plan in which case the Schedule A Employee shall
receive the present value of his

 

16



--------------------------------------------------------------------------------

Exhibit 10.13

 

  entire accrued benefit under this Plan on or before December 31, 2005, and
shall thereafter have no rights or benefits under this Plan. Provided, however,
if a Schedule A Employee is rehired and becomes employed by the Employer after
2005, he may thereafter accrue a new benefit under this Plan unrelated to the
cancelled benefit.

 

  (aaa) For a Title I-related accrued benefit and a Title IV-related accrued
benefit, the present value will be determined applying the rules regarding the
annuity starting date and the payment of interest as described in subsection
(a)(i).

 

  (bbb) For a Title II-related accrued benefit, the present value shall be based
on the value of the Schedule A Employee’s Title II-related cash balance account
as of December 1, 2005.

 

  (ccc) If a Schedule A Employee dies after electing to cancel participation but
before payment is made, the payment shall be made to his estate on or before
December 31, 2005.

 

  (iii) If a Schedule A Employee is rehired after 2005 and thereafter accrues a
benefit in this Plan, he shall not be considered a Schedule A Employee with
respect to such post-2005 accrued benefit.

 

17



--------------------------------------------------------------------------------

Exhibit 10.13

 

  (b) Employees other than Schedule A Employees — With respect to Employees who
are not Schedule A Employees, the benefit under this Plan, shall be calculated
and paid as follows:

 

  (i) Commencement — Unless the accrued benefit has been or will be paid on
account of the Employee’s death as described in Section III(b), the present
value of the Employee’s accrued benefit shall be paid in a lump sum on the later
of: the Employee’s Plan-age 55 or the first day of the seventh calendar month
after the Employee’s Separation from Service; but in no event earlier than
November 1, 2006.

 

  (ii) Annuity Starting Date for calculating the present value:

 

  (aa) If the applicable commencement date for a Title I-related or a Title
IV-related accrued benefit is the first day of the seventh calendar month after
Separation from Service, the annuity starting date used in calculating the
present value shall be the later of: the Employee’s Plan-age 55 or the first day
of the first calendar month after the Employee’s Separation from Service; and
the Plan shall pay interest from the annuity starting date to the commencement
date at the 6 month T-Bill rate (as determined by the Plan Administrator) in
effect on the annuity starting date. If the applicable commencement date for a
Title-II-related accrued benefit is the first day of the seventh calendar month
after Separation from Service, the annuity starting date shall be the same as
the commencement date.

 

  (bb)

Except as provided in the second sentence of this subsection (bb), if the
applicable commencement date is the Employee’s Plan-age 55 or November 1, 2006,
the annuity starting date used in calculating the

 

18



--------------------------------------------------------------------------------

Exhibit 10.13

 

  present value shall be the same as the commencement date. Provided, however,
in the case of an Employee whose Separation from Service is in 2006 and whose
commencement date under this Plan is November 1, 2006, the annuity starting date
used in calculating the present value shall be the later of: the Employee’s
Plan-age 55 or the first day of the first calendar month after the Employee’s
Separation from Service; and the Plan shall pay simple interest from the annuity
starting date to November 1, 2006, at the 6 month T-Bill rate (as determined by
the Plan Administrator) in effect on the annuity starting date.

 

  (iii) Except as specifically provided in subsections (b)(ii)(aa) and (bb), the
Plan shall not make an adjustment of the benefit to reflect the time value of
money if there is delay in paying the benefit for any reason.

SECTION VI. Method of Providing Benefits.

All amounts payable under this Plan shall be paid solely from the general assets
of the Company and any rights accruing to an eligible Employee or beneficiary
under the Plan shall be those of a general creditor; provided, however, that the
Company may establish a grantor trust to satisfy part or all of its Plan payment
obligations so long as the Plan remains an unfunded excess benefit plan and or
an unfunded benefit plan for a select group of management or highly compensated
employees for purposes of Title I of ERISA.

SECTION VII. Nonassignability.

The right of an Employee, or beneficiary, or other person who becomes entitled
to receive payments under this Plan, shall not be assignable or subject to
garnishment, attachment or any other legal process by the creditors of, or other
claimants against, the Employee, beneficiary, or other such person.

 

19



--------------------------------------------------------------------------------

Exhibit 10.13

 

SECTION VIII. Administration.

 

(a) The Plan shall be administered by the Plan Administrator. The Plan
Administrator may adopt such rules, regulations and forms as deemed desirable
for administration of the Plan and shall have the discretionary authority to
allocate responsibilities under the Plan to such other persons as may be
designated.

 

(b) Any claim for benefits hereunder shall be presented in writing to the Plan
Administrator for consideration, grant or denial. In the event that a claim is
denied in whole or in part by the Plan Administrator, the claimant, within
ninety days of receipt of said claim by the Plan Administrator, shall receive
written notice of denial. Such notice shall contain:

 

  (1) a statement of the specific reason or reasons for the denial;

 

  (2) specific references to the pertinent provisions hereunder on which such
denial is based;

 

  (3) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and

 

  (4) an explanation of the following claims review procedure set forth in
paragraph (c) below.

 

(c)

Any claimant who feels that a claim has been improperly denied in whole or in
part by the Plan Administrator may request a review of the denial by making
written application to the

 

20



--------------------------------------------------------------------------------

Exhibit 10.13

 

  Trustee. The claimant shall have the right to review all pertinent documents
relating to said claim and to submit issues and comments in writing to the
Trustee. Any person filing an appeal from the denial of a claim must do so in
writing within sixty days after receipt of written notice of denial. The Trustee
shall render a decision regarding the claim within sixty days after receipt of a
request for review, unless special circumstances require an extension of time
for processing, in which case a decision shall be rendered within a reasonable
time, but not later than 120 days after receipt of the request for review. The
decision of the Trustee shall be in writing and, in the case of the denial of a
claim in whole or in part, shall set forth the same information as is required
in an initial notice of denial by the Plan Administrator, other than an
explanation of this claims review procedure. The Trustee shall have absolute
discretion in carrying out its responsibilities to make its decision of an
appeal, including the authority to interpret and construe the terms hereunder,
and all interpretations, findings of fact, and the decision of the Trustee
regarding the appeal shall be final, conclusive and binding on all parties.

 

(d) Compliance with the procedures described in paragraphs (b) and (c) shall be
a condition precedent to the filing of any action to obtain any benefit or
enforce any right which any individual may claim hereunder. Notwithstanding
anything to the contrary in this Plan, these paragraphs (b), (c) and (d) may not
be amended without the written consent of a seventy-five percent (75%) majority
of Participants and Beneficiaries and such paragraphs shall survive the
termination of this Plan until all benefits accrued hereunder have been paid.

 

21



--------------------------------------------------------------------------------

Exhibit 10.13

 

SECTION IX. Employment Not Affected by Plan.

Participation or nonparticipation in this Plan shall neither adversely affect
any person’s employment status, or confer any special rights on any person other
than those expressly stated in the Plan. Participation in the Plan by an
Employee of the Company or of a Participating Subsidiary shall not affect the
Company’s or the Participating Subsidiary’s right to terminate the Employee’s
employment or to change the Employee’s compensation or position.

SECTION X. Miscellaneous Provisions.

 

(a) The Board reserves the right to amend or terminate this Plan at any time,
if, in the sole judgment of the Board, such amendment or termination is deemed
desirable; provided that the Company shall remain liable for any benefits
accrued under this Plan prior to the date of amendment or termination except as
herein provided.

 

(b) Except as otherwise provided herein, the Plan shall be binding upon the
Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
and business or with or into which the Company may be consolidated or merged.

 

(c) No amount accrued or payable hereunder shall be deemed to be a portion of an
Employee’s compensation or earnings for the purpose of any other employee
benefit plan adopted or maintained by the Company, nor shall this Plan be deemed
to amend or modify the provisions of the Retirement Plan.

 

(d) The Plan shall be construed, regulated, and administered in accordance with
the laws of the State of Texas except to the extent that said laws have been
preempted by the laws of the United States.

 

22



--------------------------------------------------------------------------------

Exhibit 10.13

 

(e) At the Effective Time, certain active employees of Phillips 66 and members
of its controlled group ceased to participate in the Plan, and the liabilities,
including liabilities related to benefits grandfathered from Code section 409A
(i.e., amounts deferred and vested prior to January 1, 2005), for these
participant’s benefits under the Plan were transferred to the members of the
Phillips 66 controlled group and continued as the Phillips 66 Key Employee
Supplemental Retirement Plan. ConocoPhillips distributed its interest in
Phillips 66 to its shareholders as of the Distribution. Notwithstanding Section
X(a), on and after the Effective Time, the Company, ConocoPhillips, other
members of the Controlled Group (as determined after the Distribution), the
Plan, any directors, officers, or employees of any member of the Controlled
Group (as determined after the Distribution), and any successors thereto, shall
have no further obligation or liability to, or on behalf of, any such
participant with respect to any benefit, amount, or right transferred to or due
under the Phillips 66 Key Employee Supplemental Retirement Plan.

 

23



--------------------------------------------------------------------------------

Exhibit 10.13

 

SECTION XI. Effective Date of the Restated Plan.

The ConocoPhillips Key Employee Supplemental Retirement Plan is hereby amended
and restated as set forth in this 2012 Restatement effective as of the Effective
Time and conditioned on the occurrence of the Distribution.

Executed this 19th day of April 2012, by a duly authorized officer of the
Company.

 

         /s/ Carin S. Knickel

Carin S. Knickel Vice President, Human Resources

 

24



--------------------------------------------------------------------------------

Exhibit 10.13

 

APPENDIX A

SELECT NEW HIRES TO

CONOCOPHILLIPS KEY EMPLOYEE SUPPLEMENTAL RETIREMENT PLAN

For Select New Hires, as set forth in resolutions adopted from time to time by
the Human Resources and Compensation Committee of the Board of Directors of
ConocoPhillips, or its successor, the following provisions apply:

1. The Select New Hire will, effective on the first day of employment with the
Controlled Group, become a Participant in the ConocoPhillips Key Employee
Supplemental Retirement Plan. In addition to the benefits provided under the
Plan, the Select New Hire will be eligible for a further benefit (the “Further
Benefit”), calculated in accordance with the provisions of this Appendix.

2. Further Benefit shall mean the difference between the Putative Title I
Benefit and the Offsetting Benefits, both as described below. In determining the
Further Benefit, paragraphs (f) and (g) of the Plan shall apply.

3. The Putative Title I Benefit shall mean the sum of (i), (ii), and
(iii) below:

 

  (i.) The difference between the Select New Hire’s total accrued benefit under
Title I and his actual accrued benefit under Title I. For this purpose, a Select
New Hire’s total accrued benefit under Title I is the accrued benefit he would
have if his accrued benefit under Title I were determined under the terms of
Title I but with the following modifications:

 

  (aa) Include in Annual Earnings an award under the Incentive Compensation Plan
which the Select New Hire deferred under the terms of KEDCP. Include such award
in the calendar year in which the award would have been paid to the Select New
Hire if it had not been deferred.

 

25



--------------------------------------------------------------------------------

Exhibit 10.13

 

  (bb) Include in Annual Earnings salary that would have been paid to the Select
New Hire but for the fact that he voluntarily elected to defer receipt of that
salary under the terms of KEDCP. Include the deferred salary in Annual Earnings
in the calendar year in which the salary would have been paid had it not been
deferred.

 

  (cc) Include in Annual Earnings the initial value of a restricted stock or
restricted stock unit award under the Incentive Compensation Plan. Include that
value in Annual Earnings in the calendar year in which the award was granted.

 

  (dd) Include in Annual Earnings the value of any special award specified by
the Committee under the terms of the special award to be included for Annual
Earnings purposes under Title I in the year in which any applicable restrictions
on the award lapse or, if deferred, in the year in which any applicable
restrictions would have lapsed absent an election to defer.

 

  (ee) Disregard the limitations on compensation related to Code section
401(a)(17).

 

  (ff) Disregard the limitation on benefits related to Code section 415.

 

  (gg)

If the Select New Hire is eligible to receive benefits under the ConocoPhillips
Executive Severance Plan or under the ConocoPhillips Key Employee Change in
Control Severance Plan, include in Annual Earnings an amount determined by
dividing the Select New Hire’s Salary

 

26



--------------------------------------------------------------------------------

Exhibit 10.13

 

  by 4.3333 times the number of weeks or partial weeks from the date the Select
New Hire’s employment ends with the Employer to the end of that calendar year.
Provided, however, this subsection (gg) shall be disregarded to the extent the
benefit created solely by operation of this subsection (gg) is provided under
the terms of Title 1.

 

  (hh) Determine service credited for purposes of benefit accrual as if the
Select New Hire had originally been employed by the Controlled Group on the date
that the Select New Hire began employment with the company with which the Select
New Hire was employed immediately prior to becoming employed by the Controlled
Group.

 

  (ii.) In the case of a Select New Hire who terminated employment on or after
February 8, 1993, the Title I-related accrued benefit shall include an
additional supplemental accrued benefit calculated under the terms of Title I,
but disregarding the limitation on compensation that is taken into account,
using as final average earnings the difference, if any, between the Total Final
Average Earnings and the Final Average Earnings used in Title 1.

 

  (iii.) The Title I-related accrued benefit shall also include any benefit
provided under Section IV of this Plan.

4. The Offsetting Benefits shall mean any benefit, other than the Further
Benefit, provided to the Select New Hire under a defined benefit plan of
ConocoPhillips, including but not limited to the ConocoPhillips Retirement Plan
(and any successor plan) and the ConocoPhillips Key Employee Supplemental
Retirement Plan (and any successor plan), together with any benefit provided to
the Select New Hire under a “defined benefit plan” (as defined in section 3(35)
of the

 

27



--------------------------------------------------------------------------------

Exhibit 10.13

 

Employee Retirement Income Security Act of 1974, as amended (ERISA)), including
any such plan regardless of whether it might also be considered an “excess
benefit plan” as defined in section 3(36) of ERISA, of the company by which the
Select New Hire was employed immediately prior to becoming an employee of the
Controlled Group. In determining the value of a benefit provided by an employer
which is not a member of the Controlled Group, the Plan Administrator may make
any reasonable assumptions necessary and use such information as may be publicly
available, provided by such employer, or provided by the Select New Hire,
although it is within the discretion of the Plan Administrator to determine
which such information and assumptions to use and to disregard any information
which the Plan Administrator considers invalid, incomplete, or otherwise
suspect.

5. Nothing in this Appendix is intended to affect the other operations or
provisions of the Plan. If the Select New Hire is, under the provisions of the
Plan, otherwise eligible to participate in the Plan, the Select New Hire will do
so in accordance with those provisions.

 

28